

SECURITY AGREEMENT


This Security Agreement (“Agreement”) is made as of May 13, 2010, by and between
ZAGG Incorporated, a Nevada corporation (“Debtor”), and U.S. Bank National
Association (“Secured Party”).


WHEREAS, Debtor has entered into a Loan Agreement on or about the date hereof
(the “Loan Agreement”) with Secured Party, pursuant to which Secured Party,
subject to the terms and conditions contained therein, is to make available to
Debtor a revolving loan in the stated principal amount of Five Million Dollars
($5,000,000.00) (“Loan”);


WHEREAS, it is a condition precedent to Secured Party’s making the Loan to
Debtor under the Loan Agreement that Debtor execute and deliver to Secured Party
a security agreement in substantially the form hereof encumbering certain
personal property of the Debtor; and


WHEREAS, Debtor wishes to grant a security interest in favor of Secured Party in
all of Debtor’s Collateral as herein provided.


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  All capitalized terms used herein without definitions
shall have the respective meanings provided therefor in the Loan Agreement. All
terms defined in the Article 9 equivalent of the Utah Uniform Commercial Code,
as may be amended (the “Uniform Commercial Code”), and used herein shall have
the same definitions herein as specified therein. In addition to the foregoing,
the following terms as used herein are defined as follows:


1.1           Obligations.  Means, collectively, (a) the payment of the Loan
from Secured Party to Debtor pursuant to the Loan Agreement as evidenced also by
that certain Revolving Promissory Note (“Note”), executed (or to be executed) by
Debtor and payable to the order of Secured Party, together with interest thereon
and charges with respect thereto, and any and all advances now or hereafter made
by Secured Party under the terms and conditions of the  Loan Agreement, the
Note, or this Agreement, and any and all renewals, replacements, amendments,
modifications or extensions of the Loan Agreement, the Note or this Agreement;
(b) all of the terms, conditions, agreements, stipulations, covenants, and
provisions of this Agreement, the Loan Agreement and any other agreement,
document or instrument executed in connection therewith (with the Note, the Loan
Agreement, this Agreement and all such other agreements, documents and
instruments referred to as the “Loan Documents”) and any and all renewals,
replacements, amendments, modifications or extensions thereof, given by Debtor
to Secured Party to evidence or to secure the indebtedness secured hereby; (c)
all obligations owed to Secured Party or any of its affiliates under any and all
interest rate protection agreements executed by Debtor in connection with the
Loan Documents; (d) all late charges, default interest, prepayment charges or
premiums, loan fees, commitment fees and extension fees described in the Note or
the Loan Agreement and all costs of collecting the indebtedness or other amounts
evidenced by the Note or described in this Agreement or the Loan Agreement,
including any and all costs and expenditures of a receiver in possession and
reasonable attorneys’ fees; (e) payment of all sums advanced by Secured Party to
protect the Collateral, with interest thereon equal to the highest default rate
as provided by the Note; and (f) all modifications, extensions and renewals of
any of the obligations secured hereby, however evidenced. This Agreement shall
also secure the payment and performance of any additional credit that may
hereafter be extended by Secured Party to Debtor.
 
 
 

--------------------------------------------------------------------------------

 


1.2           Event of Default.  Means the occurrence of an Event of Default
under the Loan Agreement, including without limitation the failure of Debtor to
pay or perform any of the Obligations as and when due to be paid or performed
under the terms of the Loan Agreement, the Note and other Loan Documents (after
the expiration of any stated grace or notice period, as applicable).


2.           Grant of Security Interest.  Debtor hereby grants to Secured Party,
to secure the payment and performance in full of all of the Obligations, a
security interest in and so pledges and assigns to Secured Party the following
properties, assets and rights of Debtor, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”): all inventory, accounts,
instruments; chattel paper; documents, contract rights, letter of credit rights,
deposit accounts, general intangibles representing the right to the payment of
money, payment intangibles, and general intangibles related to the
manufacturing, packaging or marketing of inventory, including without limitation
trademarks and trademark applications.


3.           Authorization to File Financing Statements.  Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code or such jurisdiction, or (ii) as being of an
equal or lesser scope or with greater detail, and (b) provide any other
information required by Part 5 of Article 9 of the Uniform Commercial Code or
such other jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment.  Debtor also ratifies its authorization for
Secured Party to have filed in any Uniform Commercial Code jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof.


4.           Other Actions.  To further the attachment, perfection and first
priority of, and the ability of Secured Party to enforce, Secured Party’s
security interest in the Collateral, and without limitation on Debtor’s other
obligations in this Agreement, Debtor agrees, in each case at Debtor’s expense,
to take the following actions with respect to the following Collateral:


4.1           Promissory Notes and Tangible Chattel Paper.  If Debtor shall at
any time hold or acquire any promissory notes, tangible chattel paper,
negotiable documents, or warehouse receipts related to the Collateral, Debtor
shall forthwith endorse, assign and deliver the same to Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as Secured Party may from time to time specify.


4.2           Collateral in the Possession of a Bailee. If any Collateral is at
any time in the possession of a bailee, Debtor shall promptly notify Secured
Party thereof and, at Secured Party’s request and option, shall promptly obtain
an acknowledgement from the bailee, in form and substance satisfactory to
Secured Party, that the bailee holds such Collateral for the benefit of Secured
Party, and that such bailee agrees to comply, without further consent of Debtor,
with instructions from Secured Party as to such Collateral. Secured Party agrees
with Debtor that Secured Party shall not give any such instructions unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by Debtor with respect to the bailee.


4.3           Other Actions as to Any and All Collateral.  Debtor further
agrees, at the request and option of Secured Party, to take any and all other
actions Secured Party may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of Secured Party
to enforce, Secured Party’s security interest in any and all of the Collateral,
including, without limitation, (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that Debtor’s signature thereon is
required therefor, (b) causing Secured Party’s name to be noted as secured party
on any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Secured Party to enforce,
Secured Party’s security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, Secured
Party’s security interest in such Collateral, (d) obtaining governmental and
other third party waivers, consents and approvals in form and substance
satisfactory to Secured Party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, (e) obtaining waivers
from mortgagees, warehousemen, and landlords in form and substance satisfactory
to Secured Party, (f) obtaining control agreements from third parties with
respect to Collateral that must or may be perfected by control, and (g) taking
all actions under any earlier versions of the Uniform Commercial Code or under
any other law, as reasonably determined by Secured Party to be applicable in any
relevant Uniform Commercial Code or other jurisdiction, including any foreign
jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 


5.           Relation to Other Security Documents.  The provisions of this
Agreement supplement the provisions of any other collateral document granted by
Debtor to Secured Party which secures the payment or performance of any of the
Obligations. Nothing contained in any such other collateral document shall
affect or limit any of the rights or remedies of Secured Party hereunder.


6.           Representations and Warranties Concerning Debtor’s Legal
Status.  Debtor represents and warrants to Secured Party as follows: (a)
Debtor’s exact legal name is that indicated in the introductory paragraph hereto
and on the signature page hereof, and (b) Debtor is an organization of the type,
and is organized in the jurisdiction set forth in the introductory paragraph
hereto.


7.           Covenants Concerning Debtor’s Legal Status.  Debtor covenants with
Secured Party as follows: (a) without providing at least thirty (30) days’ prior
written notice to Secured Party, Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify Secured Party of such organizational identification number, and
(c) Debtor will not change its type of organization, jurisdiction of
organization or other legal structure.


8.           Representations and Warranties Concerning Collateral, etc.  Debtor
further represents and warrants to Secured Party as follows: (a) Debtor is the
owner of or has other rights in or power to transfer the Collateral, free from
any right or claim or any person or any adverse lien, security interest or other
encumbrance, except for the security interest created by this Agreement and
other liens permitted, if any, by the Loan Agreement, (b) none of the account
debtors or other persons obligated on any of the Collateral is a governmental
authority covered by the Federal Assignment of Claims Act or like federal, state
or local statute or role in respect of such Collateral, and (c) Debtor has at
all times operated its business in compliance with all applicable provisions of
the federal Fair Labor Standards Act, as amended, and with all applicable
provisions of federal, state and local statutes and ordinances dealing with the
control, shipment, storage or disposal of hazardous materials or substances.


9.           Covenants Concerning Collateral, etc.  Debtor further covenants
with Secured Party as follows: (a) except for the security interest herein
granted and liens permitted by the Loan Agreement, Debtor shall be the owner of
or have other rights in the Collateral free from any right or claim of any other
person, lien, security interest or other encumbrance, and Debtor shall defend
the same against all claims and demands of all persons at any time claiming the
same or any interests therein adverse to Secured Party, (b) Debtor shall not
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any security interest, lien or
encumbrance in the Collateral in favor of any person, other than Secured Party
except for liens permitted by the Loan Agreement, (c) Debtor will keep the
Collateral in good order and repair and will not use the same in violation of
law or any policy of insurance thereon, (d) Debtor will permit Secured Party, or
its designee, to inspect the Collateral at any reasonable time, wherever
located, (e) Debtor will pay promptly when due all taxes, assessments,
governmental charges and levies upon the Collateral or incurred in connection
with the use or operation of such Collateral or incurred in connection with this
Agreement, (f) Debtor will continue to operate its business in compliance with
all applicable provisions of the federal Fair Labor Standards Act, as amended,
and with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, and (g) Debtor will not sell or otherwise dispose, or
offer to sell or otherwise dispose, of the Collateral or any interest therein
except for sales of inventory in the ordinary course of business.


 
3

--------------------------------------------------------------------------------

 
 
10.           Insurance.


10.1           Maintenance of Insurance.  Debtor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas. Such insurance shall be in such minimum amounts that Debtor
will not be deemed a co-insurer under applicable insurance laws, regulations and
policies and otherwise shall be in such amounts, contain such terms, be in such
forms and be for such periods as may be reasonably satisfactory to Secured
Party. In addition, all such insurance in respect of the Collateral shall be
payable to Secured Party as loss payee. Without limiting the foregoing, Debtor
will (i) keep all of its physical property insured with casualty or physical
hazard insurance on an “all risks” basis, with a full replacement cost
endorsement and an “agreed amount” clause in an amount equal to one hundred
percent (100%) of the full replacement cost of such property, (ii) maintain all
such workers’ compensation or similar insurance as may be required by law, and
(iii) maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury, death
or property damage occurring, on, in or about the properties of Debtor; business
interruption insurance; and product liability insurance.


10.2           Insurance Proceeds.  The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with an interest having priority in the
property covered thereby, (a) so long as no Event of Default has occurred and is
continuing and to the extent that the amount of such proceeds is less than Fifty
Thousand Dollars ($50,000.00), be disbursed to Debtor for direct application by
Debtor solely to the repair or replacement of Debtor’s property so damaged or
destroyed, and (b) in all other circumstances, be held by Secured Party as cash
collateral for the Obligations. Secured Party may, at its sole option, disburse
from time to time all or any part of such proceeds so held as cash collateral,
upon such terms and conditions as Secured Party may reasonably prescribe, for
direct application by Debtor solely to the repair or replacement of Debtor’s
property so damaged or destroyed, or Secured Party may apply all or any part of
such proceeds to the Obligations.


10.3           Continuation of Insurance.  All policies of insurance in respect
of the Collateral shall provide for at least thirty (30) days’ prior written
cancellation notice to Secured Party. In the event of failure by Debtor to
provide and maintain insurance as herein provided, Secured Party may, at its
option, provide such insurance and charge the amount thereof to Debtor. Debtor
shall furnish Secured Party with certificates of insurance and policies
evidencing compliance with the foregoing insurance provision.
 
 
4

--------------------------------------------------------------------------------

 


11.           Collateral Protection Expenses; Preservation of Collateral.


11.1           Expenses Incurred by Secured Party.  In Secured Party’s
discretion, if Debtor fails to do so, Secured Party may discharge taxes and
other encumbrances at any time levied or placed on any of the Collateral,
maintain any of the Collateral, make repairs thereto and pay any necessary
filing fees or insurance premiums. Debtor agrees to reimburse Secured Party on
demand for all expenditures so made. Secured Party shall have no obligation to
Debtor to make any such expenditures, nor shall the making thereof be construed
as the waiver or cure of any Event of Default.


11.2           Secured Party’s Obligations and Duties.  Anything herein to the
contrary notwithstanding, Debtor shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
Debtor thereunder. Secured Party shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by Secured Party of any payment relating to any of the
Collateral, nor shall Secured Party be obligated in any manner to perform any of
the obligations of Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to Secured Party or to which
Secured Party may be entitled at any time or times. Secured Party’s sole duty
with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with such Collateral in the same manner as
Secured Party deals with similar property for its own account.


12.           Securities and Deposits.  Secured Party may at any time following
and during the continuance of an Event of Default, at its option, transfer to
itself or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, Secured Party may following
and during the continuance of an Event of Default, demand, sue for, collect, or
make any settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
Secured Party to Debtor may at any time be applied to or set off against any of
the Obligations.


13.           Notification to Account Debtors and Other Persons Obligated on
Collateral.  If an Event of Default shall have occurred and be continuing,
Debtor shall, at the request and option of Secured Party, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
Secured Party in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to Secured
Party or to any financial institution designated by Secured Party as Secured
Party’s agent therefor, and Secured Party may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon Debtor,
so notify account debtors and other persons obligated on Collateral. After the
making of such a request or the giving of any such notification, Debtor shall
hold any proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by Debtor as trustee for Secured Party
without commingling the same with other funds of Debtor and shall turn the same
over to Secured Party in the identical form received, together with any
necessary endorsements or assignments. Secured Party shall apply the proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by Secured Party to the Obligations, such proceeds to
be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.
 
 
5

--------------------------------------------------------------------------------

 


14.           Power of Attorney.


14.1           Appointment and Powers of Secured Party.  Debtor hereby
irrevocably constitutes and appoints Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Debtor or in Secured Party’s own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
Debtor, without notice to or assent by Debtor, to do the following:


(a)           upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code and as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Debtor’s expense, at any time, or from time to time, all acts and things
which Secured Party deems necessary or useful to protect, preserve or realize
upon the Collateral and Secured Party’s security interest therein, in order to
effect the intent of this Agreement, all at least as fully and effectively as
Debtor might do, including, without limitation, (i) the filing and prosecuting
of registration and transfer applications with the appropriate federal, state,
local or other agencies or authorities with respect to trademarks, copyrights
and patentable inventions and processes, (ii) upon written notice to Debtor, the
exercise of voting rights with respect to voting securities, which rights may be
exercised, if Secured Party so elects, with a view to causing the liquidation of
assets of the issuer of any such securities, and (iii) the execution, delivery
and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and


(b)           to the extent that Debtor’s authorization given in Section 3 is
not sufficient, to file such financing statements with respect hereto as Secured
Party may deem appropriate.


14.2           Ratification by Debtor.  To the extent permitted by law, Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.


14.3           No Duty on Secured Party.  The powers conferred on Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to Debtor for any act or failure to
act, except for Secured Party’s own gross negligence or willful misconduct.


15.           Rights and Remedies.  If an Event of Default shall have occurred
and be continuing, Secured Party, without any other notice to or demand upon
Debtor, shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code and any additional rights and remedies
which may be provided to a secured party in any jurisdiction in which Collateral
is located, including, without limitation, the right to take possession of the
Collateral, and for that purpose Secured Party may, so far as Debtor can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom. Secured Party may in its discretion
require Debtor to assemble all or any part of the Collateral at such location or
locations within the jurisdiction(s) of Debtor’s principal office(s) or at such
other locations as Secured Party may reasonably designate. Unless the Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Secured Party shall give to Debtor at
least ten (10) Business Days prior written notice of the time and place of any
public sale of Collateral or of the time after which any private sale or any
other intended disposition is to be made. Debtor hereby acknowledges that ten
Business Days prior written notice of such sale or sales shall be reasonable
notice. In addition, Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of Secured Party’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.
 
 
6

--------------------------------------------------------------------------------

 


16.           Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (1) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section 16 is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the Uniform Commercial Code or other law of the State of Utah or any other
relevant jurisdiction in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section 16. Without limitation upon the foregoing, nothing contained in
this Section 16 shall be construed to grant any rights to Debtor or to impose
any duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 16.


17.           No Waiver.  Neither party hereto shall be deemed to have waived
any of its rights, interests or remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by the waiving
party. No delay or omission on the part of a party in exercising any right,
interest or remedy shall operate as a waiver of such right, interest or remedy
or any other right, interest or remedy. A waiver on any one occasion shall not
be construed as a bar to or waiver of any right, interest or remedy on any
future occasion. All rights and remedies of Secured Party with respect to the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as
Secured Party deems expedient.
 
 
7

--------------------------------------------------------------------------------

 
 
18.           Suretyship Waivers by Debtor.  Debtor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Secured Party may deem advisable. Secured Party shall have
no duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
Section 11.2. Debtor further waives any and all other suretyship defenses.


19.           Marshalling.  Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, Debtor hereby agrees that it will
not invoke any law relating to the marshalling of collateral which might cause
delay in or impede the enforcement of Secured Party’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.


20.           Proceeds of Dispositions; Expenses.  Debtor shall pay to Secured
Party on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Secured Party in protecting, preserving or
enforcing Secured Party’s rights and remedies under or in respect of any of the
Obligations or any of the Collateral. After deducting all of said expenses, the
residue of any proceeds of collection or sale or other disposition of the
Collateral shall, to the extent actually received in cash, be applied to the
payment of the Obligations in such order or preference as Secured Party may
determine, proper allowance and provision being made for any Obligations not
then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608 or 9-615 of
the Uniform Commercial Code, any excess shall be returned to Debtor. In the
absence of final payment and satisfaction in full of all of the Obligations,
Debtor shall remain liable for any deficiency.


21.           Overdue Amounts.  Until paid, all amounts due and payable by
Debtor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the highest default rate set forth
in the Loan Documents.


22.           Governing Law.  The validity of this Agreement and the other Loan
Documents, the construction, interpretation, and enforcement hereof and thereof,
and the rights of the parties hereto and thereto with respect to all matters
arising hereunder or thereunder or related hereto or thereto shall be determined
under, governed by, and construed in accordance with the laws of the State of
Utah without giving effect to conflict of laws principles.
 
 
8

--------------------------------------------------------------------------------

 


23.           Waiver of Right to Jury Trial.  AS A MATERIAL PART OF THE
CONSIDERATION FOR THE MAKING OF THE LOAN, DEBTOR HEREBY UNCONDITIONALLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY PRESENT OR FUTURE CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THE LOAN, ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION WITH THE LOAN, OR IN ANY WAY
CONNECTED WITH OR RELATED TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THE LOAN OR ANY DOCUMENTS EXECUTED IN CONNECTION THEREWITH.  IF
ANY DISPUTE IN CONNECTION WITH THE LOAN OR THE LOAN DOCUMENTS IS DECIDED BY
LITIGATION AS PERMITTED BY THE LOAN DOCUMENTS, SUCH DISPUTE SHALL BE DECIDED BY
A COURT TRIAL WITHOUT A JURY.


24.           Miscellaneous.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon Debtor
and its respective successors and assigns, and shall inure to the benefit of
Secured Party and its successors and assigns. If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. Debtor acknowledges receipt of a copy of this
Agreement. All notices required or permitted hereunder shall be made in the
manner required or permitted by the Utah Uniform Commercial Code and otherwise
in accordance with the terms and at the addresses set forth in the Loan
Agreement.


[Signature Page to Follow]
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Agreement to be duly executed as of the date first above written.


“Debtor”


ZAGG Incorporated, a Utah corporation




By:                                                                
Name:                                                                           
Title:                                                                


Organizational Identification No.: 6725072-0143


Mailing address:
ZAGG Incorporated
Attn: Brandon O’Brien
3855 South 500 West, Suite J
Salt Lake City, Utah 84115